     Case: 1:17-md-02804-DAP Doc #: 3299 Filed: 05/21/20 1 of 11. PageID #: 493990



                              UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION
 OPIATE LITIGATION
                                                                MDL No. 2804
 THIS DOCUMENT RELATES TO:                                      Case No. 17-md-2804
                                                                Judge Dan Aaron Polster
All Cases


                          PHARMACY DEFENDANTS’ OBJECTION TO
                        SPECIAL MASTER’S DISCOVERY RULING NO. 22

          Pursuant to Rule 53(f), Pharmacy Defendants1 respectfully submit this objection to the

 Special Master’s Order Regarding Requested Modifications to Discovery Ruling No. 22 (Dkt. Nos.

 3286 and 3291) and respectfully request that this Court vacate both that order and Discovery

 Ruling No. 22 itself (Dkt. Nos. 2576 and 2712). The Sixth Circuit’s issuance of a writ of

 mandamus requires vacatur of these orders, which are not based on the needs of any particular case

 and which require defendants to turn over all productions made in cases or investigations related

 to the dispensing or distribution of opioids, regardless of geography, relevance, or proportionality.

 The orders require the production of jurisdiction-specific documents that are not broadly relevant

 to cases in the MDL and cannot be justified on the basis that they will result in MDL-wide

 efficiencies. Even if Discovery Ruling 22 as a whole survives, the Special Master’s subsequent

 order expanding that ruling to require defendants to identify all closed investigations should be

 overruled. Plaintiffs do not need this information, and its disclosure would prejudice Pharmacy

 Defendants.



 1
  This objection is being filed on behalf of Rite Aid of Maryland, Inc., d/b/a Mid-Atlantic Customer Support Center,
 Walmart Inc., CVS Indiana, LLC., CVS Rx Services, Inc., Walgreen Co., Walgreen Eastern Co., Discount Drug
 Mart, Inc., Giant Eagle, Inc., and HBC Service Company.
 Case: 1:17-md-02804-DAP Doc #: 3299 Filed: 05/21/20 2 of 11. PageID #: 493991



                                       BACKGROUND

       Discovery Ruling No. 22 requires Pharmacy Defendants to produce documents that they

have produced in any court case, state government investigation, or closed federal government

investigation concerning the marketing, sales, distribution, or dispensing of opioids. Dkt. 2712.

It applies to “all defendants in all MDL cases,” regardless whether a defendant is subject to

discovery in a specific MDL case and without regard to the needs of any particular MDL case or

plaintiff. Dkt. 3178.

       After the Sixth Circuit issued its writ of mandamus, both sides requested that Special

Master Cohen modify or overrule Discovery Ruling No. 22. Pharmacy Defendants objected that

in light of the Sixth Circuit’s mandamus ruling, they cannot be required to provide discovery from

all dispensing- and distribution-related cases and investigations to all MDL plaintiffs—an

overbroad and burdensome requirement that would result in the disclosure of large quantities of

completely irrelevant information in each individual case. Special Master Cohen rejected this

argument, stating that “MDL Courts routinely enter orders creating MDL document repositories

that contain discovery from all related state and federal cases” and that the order has created

efficiencies. Dkt. 3291 at 4.

       Plaintiffs asked that defendants be required to “identify the existence of any ongoing

opioid-related federal investigations.” Dkt. 3291 at 2. Special Master Cohen denied the full

breadth of this request but ordered that “each defendant in this MDL shall promptly inform the

Plaintiffs Executive Committee whenever it receives any notice that a pending federal

investigation has concluded,” regardless whether the investigation was civil or criminal and

regardless whether the case was declined and the investigation was closed without prosecution.

Dkt. 3291 at 3.

       The Court should vacate both rulings.


                                                2
 Case: 1:17-md-02804-DAP Doc #: 3299 Filed: 05/21/20 3 of 11. PageID #: 493992



                                           ARGUMENT

I.     Defendants Should Not Be Required to Produce Document Discovery from All Cases
       and Investigations Regarding Distribution or Dispensing of Opioids.

       In issuing the writ of mandamus, the Sixth Circuit made clear that broad discovery rulings

untethered to the needs of a particular case violate the Federal Rules of Civil Procedure. While

this Court may “create efficiencies and avoid duplication . . . across cases within the MDL,” it may

not “distort or disregard the rules of law applicable to each of those cases.” In re Nat’l Opiate

Litig., No. 20-30705, slip op. at 2 (Apr. 15, 2020). Cases within an MDL “retain their separate

identities.” Slip op. at 7. With respect to discovery, the Sixth Circuit explained, “for purposes of

the litigation going forward,” that “the question whether discovery is ‘proportional to the needs of

the case’ under Rule 26(b)(1) must—per the terms of the Rule—be based on the court’s

determination of the needs of the particular case in which the discovery is ordered.” Slip op. at 9.

Efficiencies may be achieved “in the MDL generally” but only within the framework of the Federal

Rules and only where “the needs of some cases are the same as those of many others.” Id.

       The only rationale that either Special Master Cohen or the Plaintiffs have ever used to

justify requiring the Pharmacy Defendants to produce in the MDL all document discovery from

other opioid-related litigation is that doing so creates “efficiencies” for the MDL. While this Court

has the authority to “creat[e] efficiencies in the MDL,” it does not have authority to order discovery

in the MDL without respect to a specific case, much less for cases that are not even pending in

federal court. Here, Discovery Ruling No. 22 does not apply to any particular MDL case; it applies

“to all defendants in all MDL cases.” Dkt. 3178 at 2.

       Pharmacy Defendants do not deny that an MDL court can, in the right circumstances, create

efficiencies in MDL discovery. Dkt. 3291 at 4-5. It may be appropriate, for example, to streamline




                                                  3
    Case: 1:17-md-02804-DAP Doc #: 3299 Filed: 05/21/20 4 of 11. PageID #: 493993



discovery of nationwide policies and procedures that may be relevant to other MDL cases filed

across the country.

         But the question before this Court is not whether document repositories could, in some

circumstances, be efficient. The question is whether Discovery Ruling No. 22, with its very broad

scope, truly creates any efficiencies for any specific case or cases within the MDL. It does not.

Discovery Ruling No. 22 dramatically exceeds the scope of any discovery that might be generally

relevant or proportional to the Track 1 plaintiffs’ cases. Nor has this Court or the Special Master

identified any other specific case in the MDL for which the discovery would be relevant and

proportional. For example, data regarding opioids distributed in a county in Washington has no

relevance at all to claims by plaintiffs in other counties in Washington (much less to claims by

counties in Ohio).2

         It is no answer that it somehow creates efficiency to order defendants to create a repository

of documents that might someday be relevant to some issue in some case in the MDL. The Sixth

Circuit has already rejected that logic. In re Nat’l Opiate Litig., No. 20-30705, slip op. at 9. Future

MDL Plaintiffs are welcome to start from the broad discovery taken of Defendants in Track 1 and

explain why their cases require more. They are also welcome to explain why reproduction of

document discovery produced in a particular state action or investigation would be efficient and

proportional to their case. But proactively requiring all opioid-related discovery materials to be

produced to a repository to be accessed by any MDL plaintiff, regardless of the needs of any

particular case, neither avoids duplication nor creates any efficiencies. Discovery Ruling No. 22

thus fails to follow the Sixth Circuit’s direction in issuing the writ of mandamus by compelling



2
  In this regard, the cases cited by Special Master Cohen for the proposition that MDL courts “routinely” order
document repositories are distinguishable. They involve product liability claims brought against manufacturers
concerning the design, development, and marketing of a product—not claims involving uniquely local conduct.



                                                      4
 Case: 1:17-md-02804-DAP Doc #: 3299 Filed: 05/21/20 5 of 11. PageID #: 493994



discovery that is not based on “the needs of the particular case in which the discovery is ordered”

and failing to consider whether “the needs of some cases are the same as those of . . . others.” Slip

op. at 9.

        In light of the Sixth Circuit’s mandamus order, this Court should vacate Discovery Ruling

No. 22 and limit any common production to documents that are truly relevant to all cases

nationwide, to the extent that any exist besides the national policies and procedures that Pharmacy

Defendants produced long ago.

II.     This Court Should Not Require Defendants to Disclose Closed Investigations.

        Even if this Court does not vacate Discovery Ruling No. 22 as a whole, defendants should

not be required to disclose closed governmental investigations to Plaintiffs.         The scope of

discovery is limited to “any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case.” Fed. R. Civ. P. 26(b). To be relevant, evidence must

have a “tendency to make a fact more or less probable than it would be without the evidence.”

Fed. R. Evid. 401. Requiring identification of closed federal government investigations exceeds

these limits and would prejudice Pharmacy Defendants.

        This portion of Discovery Ruling 22 does not concern documents—it only concerns

disclosing the fact of closed investigations. Pharmacy Defendants acknowledge that they must

produce documents that are responsive to Plaintiffs’ discovery requests, without regard to whether

those documents were also produced as part of government investigations; that is not at issue.

        But the fact that an investigation was closed exceeds the bounds of discovery. Whether

the government conducted an investigation of a defendant is irrelevant—it does not make any

material fact more or less likely. See In re Urethane Antitrust Litig., 04-MD-1616-JWL, 2010 WL

5287675, at *7 (D. Kan. Dec. 17, 2010) (“[D]efendants have presented no persuasive argument or




                                                 5
 Case: 1:17-md-02804-DAP Doc #: 3299 Filed: 05/21/20 6 of 11. PageID #: 493995



authority that information about an investigation into a possible conspiracy by plaintiffs (as

opposed to plaintiffs’ underlying actions) is relevant to a claim or defense in this litigation.”).

Neither the Special Master nor Plaintiffs have identified any relevance that a list of closed

investigations would have to the underlying allegations in the MDL. DR 22 applies to all MDL

defendants. There is no possible way that the investigation status of defendants who are not

currently litigating an MDL matter, or who have settled Track 1, are relevant.

       The only purported need Plaintiffs have articulated for a list of closed investigations is “to

[allow PEC to] ensure that Defendants are abiding by the Amendment to DR-22.” Dkt. 3291 at 2

(quoting letter from Jeff Gaddy). But Rule 26 does not give any party the right to conduct

discovery into whether another party is complying with its discovery obligations. If Plaintiffs

believe that defendants are failing to comply with their discovery obligations—the Amendment to

DR-22 or otherwise—they are free to file a motion to compel, but not to conduct discovery for the

sole purpose of determining whether defendants are complying with other discovery. See Scotts

Co., LLC v. Liberty Mut. Ins. Co., No. CIV. A. 2:06-CV-899, 2007 WL 1723509, at *2 (S.D. Ohio

June 12, 2007) (mere suspicion that defendant was withholding ESI is an insufficient basis to

permit discovery on discovery, including forensic searches of defendant’s computer systems,

network servers, and databases).

       Moreover, ordering the defendants to disclose closed governmental investigations would

prejudice defendants by violating their privacy and reputational interests. “There is little question

that disclosing the identity of targets of law-enforcement investigations can subject those identified

to embarrassment and potentially more serious reputational harm.” Ocasio v. Dep’t of Justice, 70

F. Supp. 3d 469, 480–81 (D.D.C. 2014) (quoting SafeCard Servs., Inc. v. SEC, 926 F.2d 1197,

1205 (D.C. Cir. 1991)). That harm is particularly acute in the case of closed investigations that




                                                  6
 Case: 1:17-md-02804-DAP Doc #: 3299 Filed: 05/21/20 7 of 11. PageID #: 493996



did not result in a public prosecution or lawsuit. Those investigations are, by nature, not public,

and the investigating agency likely determined that the evidence did not support a finding of

wrongdoing. John Doe Co. No. 1 v. Consumer Protection Financial Bureau, 195 F. Supp. 3d 9,

13 (D.D.C. 2016).

       Courts regularly protect the targets of closed government investigations and prosecutions

from this privacy and reputational harm by limiting discovery. Indeed, where such governmental

action “ended in acquittal or dismissal,” defendants “have a much stronger privacy interest in

controlling information concerning those prosecutions than defendants who were ultimately

convicted.” ACLU v. U.S. Dep’t of Justice, 750 F.3d 927, 933 (D.C. Cir. 2014).

       In the criminal context, these principles are captured in Rule of Criminal Procedure 6(e),

which protects the secrecy of grand jury proceedings, but the underlying principles are not limited

to criminal investigations or grand juries: “[T]he possibility of improper disclosure is particularly

troubling where a law-enforcement investigation is closed without even the submission of

evidence to a grand jury.” Matter of the Application of WP Co. LLC, 201 F. Supp. 3d 109, 124

(D.D.C. 2016). “[D]isclosure of investigatory materials that have not been submitted to a grand

jury or otherwise resulted in public criminal charges potentially deprives accused individuals of

even the most basic protections of our criminal justice system and risks irreparably damaging the

reputations and privacy of presumptively innocent citizens.” Id. at 124–25.

       The same principles apply outside of the grand jury context. Disclosing the existence of

criminal or civil investigations through litigation is inappropriate, particularly where there is “no

basis to believe that the [investigating agency] would have disclosed its ongoing investigation . . .

had Plaintiffs not filed suit.” John Doe Co. No. 1, 195 F. Supp. 3d at 13 (sealing name of CFPB

investigation target to protect “legitimate interest in ensuring that the existence of otherwise




                                                 7
 Case: 1:17-md-02804-DAP Doc #: 3299 Filed: 05/21/20 8 of 11. PageID #: 493997



confidential government investigations are not publicly disclosed” and to save investigation target

from “debilitating injury” that would likely result from disclosure); see also New York Exec. Law

§ 63(8) (restricting disclosure of materials provided during a government civil investigation);

Wash Rev. Code § 19.86.110(7) (same).

       Requiring defendants to disclose closed investigations would inflict precisely these

reputational and privacy harms. In any event, because the fact of a closed investigation is not

relevant, such an order exceeds the scope of discovery available under the Federal Rules.

                                         CONCLUSION

       For these reasons, this Court should vacate Discovery Ruling No. 22 and the Order

Regarding Requested Modifications to Discovery Ruling No. 22 or, at a minimum, vacate the

portion of the order requiring disclosure of closed investigations.



Dated: May 21, 2020                   Respectfully submitted,

                                              /s/ Kelly A. Moore
                                              Kelly A. Moore
                                              MORGAN, LEWIS & BOCKIUS LLP
                                              101 Park Avenue
                                              New York, NY 10178
                                              Phone: (212) 309-6612
                                              Fax: (212) 309-6001
                                              E-mail: kelly.moore@morganlewis.com

                                              John P. Lavelle, Jr.
                                              MORGAN, LEWIS & BOCKIUS LLP
                                              1701 Market Street
                                              Philadelphia, PA 19103
                                              Phone: (215) 963-4824
                                              Fax: (215) 963-5001
                                              E-mail: elisa.mcenroe@morganlewis.com

                                              Attorneys for Rite Aid of Maryland, Inc., d/b/a Mid-
                                              Atlantic Customer Support Center




                                                 8
Case: 1:17-md-02804-DAP Doc #: 3299 Filed: 05/21/20 9 of 11. PageID #: 493998




                                   /s/ Tara A. Fumerton (consent)
                                   Tina M. Tabacchi
                                   Tara A. Fumerton
                                   JONES DAY
                                   77 West Wacker
                                   Chicago, IL 60601
                                   Phone: (312) 269-4335
                                   Fax: (312) 782-8585
                                   E-mail: tmtabacchi@jonesday.com
                                   E-mail: tfumerton@jonesday.com

                                   Attorneys for Walmart Inc.

                                   /s/ Alexandra W. Miller (consent)
                                   Alexandra W. Miller
                                   Eric R. Delinsky
                                   ZUCKERMAN SPAEDER LLP
                                   1800 M Street, NW
                                   Suite 1000
                                   Washington, DC 20036
                                   Phone: (202) 778-1800
                                   Fax: (202) 822-8106
                                   E-mail: smiller@zuckerman.com
                                   E-mail: edelinsky@zuckerman.com

                                   Attorneys for CVS Indiana, LLC. and CVS Rx
                                   Services, Inc.

                                   /s/ Kaspar Stoffelmayr (consent)
                                   Kaspar Stoffelmayr
                                   Katherine M. Swift
                                   BARTLIT BECK LLP
                                   54 West Hubbard Street
                                   Chicago, IL 60654
                                   Phone: (312) 494-4400
                                   Fax: (312) 494-4440
                                   E-mail: kaspar.stoffelmayr@bartlitbeck.com
                                   E-mail: kate.swift@bartlitbeck.com

                                   Attorneys for Walgreen Co. and Walgreen Eastern
                                   Co.




                                      9
Case: 1:17-md-02804-DAP Doc #: 3299 Filed: 05/21/20 10 of 11. PageID #: 493999



                                   /s/ Timothy D. Johnson (consent)
                                   Timothy D. Johnson
                                   Gregory E. O’Brien
                                   CAVITCH FAMILO & DURKIN, CO. LPA
                                   Twentieth Floor
                                   1300 East Ninth Street
                                   Cleveland, OH 44114
                                   Phone: (216) 621-7860
                                   Fax: (216) 621-3415
                                   Email: tjohnson@cavitch.com
                                   Email: gobrien@cavitch.com

                                   Attorneys for Discount Drug Mart, Inc.

                                   /s/ Robert M. Barnes (consent)
                                   Robert M. Barnes
                                   Scott D. Livingston
                                   Joshua A. Kobrin
                                   MARCUS & SHAPIRA, LLP
                                   35th Floor, One Oxford Centre
                                   301 Grant Street
                                   Pittsburgh, PA 15219
                                   Phone: (412) 471-3490
                                   Fax: (412) 391-8758
                                   E-mail: rbarnes@marcus-shapira.com
                                   E-mail: livingston@marcus-shapira.com
                                   E-mail: kobrin@marcus-shapira.com

                                   Attorneys for Giant Eagle, Inc., and HBC Service
                                   Company




                                     10
Case: 1:17-md-02804-DAP Doc #: 3299 Filed: 05/21/20 11 of 11. PageID #: 494000



                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that the foregoing document was served via the Court’s

ECF system to all counsel of record on May 21, 2020.

                                            /s/ Kelly A. Moore
                                            Kelly A. Moore
                                            MORGAN, LEWIS & BOCKIUS LLP
                                            101 Park Avenue
                                            New York, NY 10178
                                            Phone: (212) 309-6612
                                            Fax: (212) 309-6001
                                            E-mail: kelly.moore@morganlewis.com

                                            Attorneys for Rite Aid of Maryland, Inc., d/b/a Mid-
                                            Atlantic Customer Support Center




                                              11
